 

Case 7:20-mj-00991 Document 1 Filed on 05/18/20 in TXSD_ Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

 

m 5 Ou :
UNITED STATES DISTRICT COURT *""* nee "eres
for the MAY 18 2020

Southern District of Texas

 

 

 

 

 

United States of America ) David J. Bradley, Clerk
Vv. )
Nelda Patricia Rodriguez (1980/USA) caseno, AA- 2O- OFF 1-M
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
], the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 17, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 952 Illegal Importation of a Controlled Substance / Approximately 9.28 Kilograms

of Methamphetamine, a Schedule I! Controlled Substance.

21 USC § 963 Conspiracy to Illegally Import a Controlled Substance / Approximately 9.28
Kilograms of Methamphetamine, a Schedule II Controlled Substance.

This criminal complaint is based on these facts:

See Attachment "A"

& Continued on the attached sheet.

/s/ Lori Pendergrass
Complaint authorized by: AUSA Roberto Lopez Complainant's signature

 

Lori Pendergrass, HSI Special Agent
Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

Date: May 18, 2020 8:36 a.m. Lc s Oanveg

Judge's signature

McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby
Printed name and title

 

City and state:
 

 

 

Case 7:20-mj-00991 Document 1 Filed on 05/18/20 in TXSD Page 2 of 2

Attachment “Aa”

I, Lori Pendergrass, am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause, I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

. On May 17, 2020, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)

received a request for investigative assistance from the U.S. Customs and Border Protection
Office of Field Operations at the Progreso Port of Entry (POE) in Progreso, Texas. CBP
Officers (CBPOs) detained Nelda Patricia Rodriguez (hereafter RODRIGUEZ), a citizen of
the United States, while attempting to enter the U.S. with approximately 9.28 kilograms of
methamphetamine concealed within the rear doors of the vehicle she was driving,

During primary inbound inspection, CBPOs obtained a negative oral declaration for fruits,
food, alcohol, tobacco, drugs, weapons and currency over $10,000.00. RODRIGUEZ claimed
to be going from Nuevo Progreso, Tamaulipas, Mexico to Mission, Texas. RODRIGUEZ
claimed to have traveled to Mexico to purchase baby formula. RODRIGUEZ was found to
only be in possession of one single 400 gram can of baby formula. Considering the wait time
at the Progreso was over three hours, RODRIGUEZ?’s story seemed implausible and CBPOs
referred RODRIGUEZ and the vehicle to secondary inspection for an intensive examination.

. During secondary inspection, a CBP K-9 drug detection team conducted a free air inspection

which resulted in a positive alert for the odor of controlled substance(s) emanating from the
vehicle.

CBPOs conducted a non-intrusive X-Ray inspection and discovered anomalies in the rear
doors of the vehicle. ,

A physical search of the vehicle revealed a total of 20 packages concealed within the rear
doors. CBPOs weighed the 20 packages, which weighed approximately 9.28 kilograms on a
calibrated scale. CBPOs field tested the substance inside the packages, with a presumptive
positive result for the characteristics of methamphetamine.

HSI Special Agents responded to the Progreso POE to assist in the investigation. The HSI
Special Agents interviewed RODRIGUEZ, who denied knowledge of the methamphetamine
concealed within the doors, RODRIGUEZ gave several inconsistent statements regarding her
trip to Mexico. A review of RODRIGUEZ’s cellular telephone revealed a series of messages
appearing to be a rehearsed cover story regarding her trip to Mexico.
